Title: To Benjamin Franklin from James Parker, 27 March 1766
From: 
To: 


Honoured Sir
Woodbridge March 27. 1766
My last to you was from Burlington, with the Accounts from whence I was soon after Summoned here on the Occasion of my Son’s being, as was then thought, at the Point of Death: It pleased God however to spare him a little longer, and tho’ he is not yet well Yet he is Stirring about, and has some hidden Disorder lurking in his Bowels, which we cannot investigate: I have been better since I returned Hither, but am not well recovered. I am preparing for New York with all the Expedition possible for me, hoping as the Warm Weather approaches I shall get well. Mr. Foxcroft I told you was gone to Virginia, from whence he is expected at Philadelphia, the first of April. I had One Letter from him ordering me to issue the inclosed Letter, which I have done: I have not the best Prospect of any one good End being answered with Mr. Holt: Royle is dead, and there were several Competitors so that Holt can’t go to Virginia, and tho’ he is by Articles to deliver me up my Materials, yet I am informed privately, tho’ he will not own it to me that he intends to continue his Paper, having engaged and got ready other Tools for that Purpose: What Truth there may be in it, 5 or 6 Weeks more will show: tho’ I can get no Settlement or any Money from him.
I told you, that your Box of Books &c. per Tillet, I paid the Freight for, and had put in my Store in York. I have not been able to go there yet, as the Weather has been bad, and I not much otherways; but another Box per Capt. Berton supposed to be the Electrical Machine, we cannot get up, as you have never sent either Mr. Hughes or myself any Bill of Lading, and he won’t deliver it up without, so it rests: If I can sell your Goods when I go at the Cost your Invoice mentions, I will otherways I must keep them and retail them myself: Perhaps you will think it best I should keep them, and pay you: This might be the best Way if I could readily pay them: and to pay Interest is almost too heavy for me, unless I could get what I think I am deprived of thro’ Holt’s Means which I have but very little Hopes of. Were my Strength equal to my Will, I would Still make one Push more—but I fear my Constitution is gone.
Benny Mecom continues I fear on the going-back Road, I cannot get him to do any Thing hardly, and I should be much alarmed about him, but that he pays half the Hartford Riders Salary, which being £50 per An. I believe takes almost all the Money that may arise in his Post Office, but I have not received a penny yet on my own Account from him, nor can I make him reply to any Letters I send him, and I fear grows more torpid than ever.
I have not had the Pleasure of one Line from you these two Packets, but its no Consequence, except the Bill of Lading mentioned be so. As to publick Affairs, you get them from better Hands, than I can pretend to. So have Nothing more to add, than Respects from Your most obliged Servant
James Parker.
 
Endorsed: Mr Parker March 27. 66
